Citation Nr: 0837424	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from June 1951 to 
June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that also denied the veteran's claims for service 
connection for residuals of cold injury to the upper and 
lower extremities.  Further, the veteran submitted a timely 
notice of disagreement as to the RO's May 2007 rating 
decision that denied his claim for service connection for 
post-traumatic stress disorder (PTSD).  However, in a March 
2008 rating decision, the RO granted the veteran's claims for 
service connection for PTSD and residuals of cold injuries to 
the left leg, right foot, and left and right hands.  This 
action represents a full grant of the benefits sought as to 
these claims and the Board will confine its consideration to 
the issues as set forth on the decision title page.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
bilateral hearing loss related to any event or incident of 
his period of active service, and a compensably disabling 
sensorineural hearing loss was not manifested within a year 
of discharge from active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
related to his active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, and a sensorineural hearing 
loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in February 2006 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
may be presumed if a sensorineural hearing loss is manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The veteran essentially argues that he was exposed to 
acoustic trauma in service during the Korean Conflict in his 
duties as part of a tank unit that was involved in combat 
situations and that such exposure caused his bilateral 
hearing loss and tinnitus.  The RO conceded the veteran's 
combat involvement in its March 2008 grant of service 
connection for PTSD and the Board has no reason to doubt the 
RO's finding.  Thus, while the service medical records are 
unavailable, for the purposes of this decision the Board 
concedes that the veteran was exposed to acoustic trauma 
while serving in combat.

In November 2005, the RO received the veteran's claim for 
benefits in which he reported that VA provided his treatment 
for bilateral hearing loss and tinnitus, starting in October 
2005.

VA medical records, dated from April 2002 to February 2008, 
reflect the veteran's complaints of bilateral hearing loss 
and tinnitus.  However, in June 2006, a VA audiologist 
reported that test results, obtained with headphones, were 
not judged to be reliable.  The examiner was unable to render 
an opinion about the veteran's hearing without repeatable and 
consistent test results.  In May 2007, a VA audiologist again 
reported that test results were considered to be unreliable 
due to poor speech recognition threshold/pure tone average 
agreement.  Acoustic reflexes were not in agreement with pure 
tones.

In October 2007, the veteran was examined by a VA primary 
care physician who noted the veteran's complaints of 
bilateral hearing loss and referred him for an ear, nose and 
throat evaluation and repeat audiologic testing for 
subjective hearing loss.  The November 2007 otolaryngological 
evaluation reflects the veteran's history of severe bilateral 
hearing loss with tinnitus although no audiometric findings 
were noted.  But, in May 2008, when the veteran underwent VA 
audiometric evaluation, the examiner said that the results 
were not suitable for submission because there was a 
significant discrepancy between volitional thresholds for 
speech materials (Speech Recognition Threshold) and pure tone 
signals in excess of 30 decibels.  The examiner judged this 
as representing poor inter-test reliability and evidence of 
inadequate responses for VA testing protocol. 

The veteran contends that service connection should be 
granted for bilateral hearing loss and tinnitus.  While the 
Board concedes that he was exposed to acoustic trauma while 
serving in combat in Korea, there is no evidence that a 
bilateral hearing loss or tinnitus was found in service or at 
service separation.  More importantly, on VA examinations 
since the veteran's separation from service, there is no 
showing that he has bilateral hearing loss or tinnitus that 
is related to in-service acoustic trauma.  The veteran has 
submitted no competent evidence to the contrary.  That is, 
there is no medical opinion or other medical evidence showing 
that the veteran currently has bilateral hearing loss or 
tinnitus, and there is no medical evidence linking either a 
current diagnosis of a hearing loss and/or tinnitus to the 
appellant's military service.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own, and other lay statements, because as 
laypersons they are not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., difficulty hearing.  Cf. 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his and his 
friends' statements regarding causation are not competent.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he or his friends have had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed bilateral hearing loss and tinnitus.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed bilateral hearing loss and tinnitus.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
service connection for bilateral hearing loss and tinnitus.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


